RE: REQUEST FOR INFORMAL ADVICE
PURSUANT TO OUR PREVIOUS DISCUSSIONS I HAVE REVIEWED AND RESEARCHED THE FOLLOWING QUESTIONS:
    1. MAY A MEMBER OF THE BOARD OF EDUCATION BE IN ATTENDANCE AND PARTICIPATE IN A MEETING WHERE ONE OF THE AGENDA ITEMS TO BE DISCUSSED CONCERNS AN EMPLOYEE RELATED TO THE MEMBER WITHIN THE THIRD DEGREE OF CONSANGUINITY OR AFFINITY?
    2. ARE MATTERS WHICH COLLECTIVELY AFFECT A GROUP OF EMPLOYEES OR TEACHERS TO WHICH THE BOARD MEMBER'S RELATIVE BELONGS, INCLUDED IN THE PERSONNEL OR LITIGATION MATTERS FROM WHICH THE BOARD MEMBER IS TO BE EXCLUDED?
  TO ADDRESS YOUR CONCERNS, AN EXAMINATION OF 70 O.S. 5-113.1 (1989) IS NECESSARY. IT PROVIDES IN PERTINENT PART:
  "____ NO MEMBER OF A BOARD OF EDUCATION WHO IS RELATED TO A TEACHER OR OTHER EMPLOYEE OF THE DISTRICT WITHIN THE THIRD DEGREE OF CONSANGUINITY OR AFFINITY SHALL ATTEND OR PARTICIPATE IN ANY REGULAR OR EXECUTIVE SESSION OF THE BOARD HELD TO CONSIDER ANY PERSONNEL MATTER OR LITIGATION RELATING TO SAID TEACHER OR EMPLOYEE." 70 O.S. 5-113.1 IS CLEAR IN THAT THE EXCLUSION OF ATTENDANCE AND PARTICIPATION IS LIMITED TO MATTERS CONCERNING A RELATIVE OF THE BOARD MEMBER. IN INSTANCES WHERE THE LANGUAGE OF A STATUTE IS CLEAR AND UNAMBIGUOUS A STATUTE MUST BE HELD TO MEAN WHAT IS PLAINLY EXPRESSES, ND NO ROOM IS LEFT FOR FURTHER CONSTRUCTION. DIERKS V. WALSH, 218 P.2D 920 (OKLA. 1950). THEREFORE A MEMBER OF THE BOARD OF EDUCATION MAY BE EXCLUDED FROM PARTICIPATION AND ATTENDANCE AT REGULAR AND EXECUTIVE SESSIONS WHERE PERSONNEL AND LITIGATION MATTERS CONCERNING HIS/HER RELATIVE ARE SUBJECT TO DISCUSSION AND/OR POSSIBLE BOARD ACTION. HOWEVER THE MEMBER IS FREE TO ATTEND AND PARTICIPATE IN OTHER AGENDA ITEMS DURING REGULAR AND EXECUTIVE SESSION EVEN IF THEY TAKE PLACE DURING THE SAME MEETING OF THE BOARD AS THE EXCLUDED ACTIVITY.
YOUR SECOND QUESTION, WHICH IS WHAT IS MEANT BY PERSONNEL AND LITIGATION MATTERS? HERE AGAIN THE STATUTE IS CLEAR. THE BOARD MEMBER IS PROHIBITED FROM ATTENDING AND PARTICIPATING IN ANY PERSONNEL OR LITIGATION MATTER WHICH MAY AFFECT HIS/HER RELATIVE WHICH IS EMPLOYED BY THE BOARD. THIS EXCLUSION INCLUDES MATTERS WHICH AFFECT OTHER EMPLOYEES AND/OR TEACHERS IF THE RELATIVE OF THE BOARD MEMBER IS INCLUDED IN SUCH CLASS.
(TAMMY M. THOMPSON)